CAUSE NO. 6,112

UNITED RESOURCES, LP n/k/a                       §         IN THE ni~lfiff¢hl eonim:
                                                                            FILED IN        5b
AUBRIS RESOURCES, LP                             §                       4th COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                 §
                      Plaintiff                  §                       03/26/2015 3:24:41 PM
                                                 §                           KEITH E. HOTTLE
                                                                                  Clerk
v.                                               §         ZAPATA CO
                                                 §
SEPCO TUBULARS, INC. n/k/a NORTH                 §
AMERICAN INTERPIPE, INC., et al                  §
                                                 §
                      Defendants                 §         49th JUDICIAL DISTRICT

                                  NOTICE OF CROSS-APPEAL

       COMES NOW Plaintiff, UNITED RESOURCES, LP n/k/a AUBRIS RESOURCES,

LP, and files this Notice of Cross-Appeal:

       Plaintiff, UNITED RESOURCES, LP n/k/a AUBRIS RESOURCES, LP, gives notice

that it desires to take a Cross-Appeal from the trial court's Final Judgment signed in this cause

on November 11, 2014. This Cross-Appeal will be taken to the Fourth Court of Appeals, San

Antonio, Texas.

                                             Respectfully submitted,

                                             MCELROY, SULLIVAN, MILLER, WEBER &
                                             OLMSTEAD, LLP
                                             P.O. Box 12127
                                             Austin, Texas 78711
                                             Phone: 512) 327-8111 /Fax: 12) 327-6566



                                               ·chael E. McElr
                                             State Bar No. 13584200
                                             Paul R. Tough
                                             State Bar No. 24051440
                                           Pamela Stanton Baron
                                           Attorney at Law
                                           P.O. Box 5573
                                           Austin, TX 78763
                                           Phone: (512) 479-8480

                                           ATTORNEYS FOR UNITED RESOURCES, LP
                                           n/k/a Aubris Resources, LP


                                CERTIFICATE OF SERVICE
                                    ,~7:d-
       I hereby certify that on the -Ir-'- day of February, 2015, a true and conect copy of the
foregoing was provided to the following counsel for Defendants by facsimile and regular mail:

        Timothy R. Hightower
        Alexandra Mutchler
        Hightower & Cappellan
        639 Heights Blvd.
        Houston, Texas 77007
        Fax: (832)431-4288

        Audrey Mullert Vicknair
        Law Office of Audrey Mulle1i Vicknair
        802 N. Carancahua, Suite 13 5 0
        Corpus Christi, Texas 78401-0022
        Fax: (361)887-6207




Ntc Cross-Appeal                                                                         Page2